ON MOTION FOR REHEARING
PETERSON, Judge.
The Florida Unemployment Appeals Commission (“UAC”) filed its Motion for Rehearing asserting as grounds that it did not file an answer brief in this appeal because it never received a copy of the appellant’s initial brief. We ordered a response from appellant by November 11, 1997, and subsequently enlarged that time to January 2, 1998. In view of the failure to respond to our previous orders, we grant the Motion for Rehearing, withdraw our previous opinion filed October 10, 1997, and affirm the order of the UAC.
MOTION GRANTED; ORDER AFFIRMED.
HARRIS, J., concurs.
DAUKSCH, J., dissents, without opinion.